UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7821



LARRY LAMONT BUSH,

                                             Plaintiff - Appellant,

          versus


BROADWATER,   Officer;    SERGEANT  COLEMAN;
MICHAELS, Lieutenant; SHOCKEY, Case Manager,
Mr.; MILLER, Correctional Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
206-AMD)


Submitted:   April 28, 2006                 Decided:   May 11, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry Lamont Bush appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust      administrative     remedies     and    denying    his    motion      for

reconsideration.       The district court properly required exhaustion

of administrative remedies under 42 U.S.C. § 1997e(a) (2000).

Because Bush did not demonstrate to the district court that he had

exhausted administrative remedies or that such remedies were not

available, the court’s dismissal of the action was not an abuse of

discretion.      Accordingly, we affirm the district court’s order,

which   is    modified    to   reflect   that      the   dismissal    was   without

prejudice to Bush’s right to refile once he has exhausted his

administrative remedies.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the   court   and     argument    would     not    aid   the

decisional process.



                                                           AFFIRMED AS MODIFIED




                                       - 2 -